washington d c internal_revenue_service department of the treasury l l l q i tep ra th tax_exempt_and_government_entities_division jan uil no legend taxpayer a individual b ira x ira y amount a amount b amount c financial_institution r financial_institution s company y date date date date date dear page of this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received distributions from iras x and y totaling amount c taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the misappropriation of funds by individual b taxpayer a established iras x and y with the assistance of individual b a licensed securities broker and taxpayer a’s financial advisor individual b was the manager and chief_executive_officer of company y and worked as an independent_contractor with financial_institution r on date taxpayer a acting on the advice of individual b closed iras x and y intending to consolidate the ira accounts and roll the distributions over into a single ira with financial_institution s on date taxpayer a received distributions of amount a from ira x and amount b from ira y collectively amount c on date taxpayer a’s spouse delivered a check for amount c to individual b made payable to company y and financial_institution s to establish the rollover ira taxpayer a began receiving account statements from financial_institution r listing taxpayer a as the owner and financial_institution s as custodian of the rollover ira monthly beginning on date and ending on date taxpayer a asserts that contrary to her instructions to rollover amount c individual b falsely prepared the statements for the rollover ira and retained the funds for her own personal benefit and use it is further represented that the fraud perpetrated by individual b was discovered by financial_institution r on date and has been prosecuted in federal court documentation shows that individual b pled guilty and was convicted in u s district_court on charges of mail fraud in connection with the theft of these funds as well as others that were handled by her in a similar manner based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount c from iras x and y page of sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization page of incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to the misappropriation of amount c by individual b therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distributions of amount a from ira x and amount b from ira y taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount c to a rollover ira provided all other requirements of sec_408 of the code except ffié 60-day requirement are met with respect to such contribution amount c will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling letter has been sent to your authorized representative in accordance with power_of_attorney on file in this office if you wish to inquire about this ruling please contact i d no at _ please address all correspondence to se t ep ra t4 sincerely yours ve yrtaura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
